DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed in US Patent 5224562.
Regarding Claim 1, Reed teaches stick comprising: a first stick (1) with a wheel (7) and a second stick (2) with a wheel, (5) wherein the first stick and the second stick are made to cooperate with each other to control driving of the respective wheels included in the first stick and the second stick.
Regarding Claim 2, Reed teaches that the first stick includes a first grip part (11) that a user grasps, the second stick includes a second grip part (10) that the user grasps, the stick includes a switch (25/26, 33/34) that is provided in one of the first grip part and the second grip part, the switch being turned on when the user presses the switch by grasping the one of the first and second grip parts, and the stick starts a drive control (see Fig. 4) when the switch is turned on.
Regarding Claim 3, Reed teaches that the stick performs the drive control during a period in which the switch is in an ON state.
Regarding Claim 4, Reed teaches that the first stick includes a first grip part (11) that a user grasps and a first switch (25/56) that is provided in the first grip part and is turned on when the user who grasps the first grip part presses the first switch, the second stick includes a second grip part (10) that the user grasps and a second switch (33/34) that is provided in the second grip part and is turned on when the user who grasps the second grip part presses the second switch, and the stick starts a drive control in accordance with an ON state of the first switch and the second switch.
Regarding Claim 5, Reed teaches that the stick starts the drive control when both the first switch and the second switch are turned on.
Regarding Claim 6, Reed teaches that the stick performs the drive control during a period in which both the first and second switches are in the ON state.
Regarding Claim 7, Reed teaches a setting part (27) configured to disable one of the first switch and the second switch, wherein the stick starts the drive control when all the effective switches of the first and second switches are turned on.
Regarding Claim 8, Reed teaches that the stick performs the drive control during a period in which all the effective switches are in the ON state.
Regarding Claim 10, Reed teaches that the first stick and the second stick are connected to each other by a wired cable (see Fig. 4) or wireless communication.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alwan et al. in US Patent 7826983. Alwan teaches a method of controlling a stick, wherein the stick includes a first stick (A) with a wheel (106) and a second stick (B) with a wheel (106), and the first stick and the second stick are made to cooperate with each other to control driving of the respective wheels included in the first stick and the second stick (within 112).

    PNG
    media_image1.png
    452
    428
    media_image1.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alwan et al. in US Patent 7826983. Alwan teaches (see Claim 23) a non-transitory computer readable medium storing a program for causing a computer included in a stick (104) to execute wheel driving processing (120), wherein the stick includes a first stick (A) with a wheel (106) and a second stick (B) with a wheel (106), and in the wheel driving processing, the first stick and the second stick are made to cooperate with each other to control driving of the respective wheels included in the first stick and the second stick.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to Claim 1 above in view of Ota et al. in US Publication 2012/0029696. Reed is silent on the use of a sensor. Uta teaches a stick including a first sensor (122) configured to detect inclination of the first stick and a drive control is performed based on the inclination detected by the first sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticks of Reed by adding an inclination sensor to each and control the drive based on the inclination detected thereby as taught by Uta in order to prevent the user from losing their balance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwartz et al., Zheng et al., Kazerooni et al., Alghazi, O’Sullivan, and Van Eeden teach walking assistance devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636